DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16817056 filed on 03/12/2020. Claims 1-23 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2019-0033716, filed in Korea on 03/25/2019, has been received.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal layer disposed between the bonding layer and the first support film, and over the first flat portion, the bending portion and the second flat portion” of claim 5 must be shown or the feature(s) canceled from the claim(s).  Being that the “metal layer” is indicated as reference number 95 if Figs. 7-9, 12 and 19, but the figures do not show that the metal layer is “over the first flat portion, the bending portion and the second flat portion” No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites the limitation "the first attachment portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 23 is interpreted to depend from claim 22, where the limitation “a first attachment portion” is first introduced.

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:
In claim 2 line 2, “bending portion , and” should read “bending portion, and”
In claim 16 line 7, “the first flat portion , and” should read “the first flat portion, and”; in claim 16 line 8, “the second flat portion   and” should read “the second flat portion and”
Appropriate correction is required.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US Patent Pub. No. 2018/0047802 A1)
Regarding claim 21, Yoon teaches a display device (Yoon, Figs. 1 and 2, display apparatus) comprising: 
a display panel including a flexible substrate having a display surface (Yoon, Figs. 1 and 2, substrate 100 with display surface DA), the flexible substrate including a 
in the thickness direction, a first support film disposed to overlap the first flat portion (Yoon, Fig. 3, organic insulating layer 125 which includes gate insulating layer 120 and interlayer insulating layer 130 that covers only area 1A), and a second support film disposed to overlap the second flat portion (Yoon, Fig. 3, organic insulating layer 125 which includes gate insulating layer 120 and interlayer insulating layer 130 that covers only area 2A),
wherein the first support film includes a first indent pattern which is indented inwardly of the bending portion and from a remaining portion of the first support film (Yoon, Figs. 3 and 4, insulating layer 125 having groove width GW of W1 and G2 in different location, forming indent inward of the bend area BA at the end of the insulating layer 125). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Pub. No. 2018/0047802 A1) in view of Kuon et al. (US Patent Pub. No. 2019/0198801 A1)
Regarding claim 1, Yoon teaches a display device (Yoon, Figs. 1 and 2, display apparatus) comprising: 
a display panel including a flexible substrate having a display surface (Yoon, Figs. 1 and 2, substrate 100 with display surface DA), the flexible substrate including a first flat portion, a second flat portion disposed to overlap the first flat portion in a thickness direction of the display device (Yoon, Figs. 1 and 2 areas 1A and 2A), and a bending portion between the first flat portion and the second flat portion (Yoon, Figs. 1 and 2, bending area BA); 
a touch panel being disposed on the display panel (Yoon, [0104], display apparatus may include touch electrode arranged on encapsulation layer 400, i.e. above/on display); and
in the thickness direction, a first support film disposed to overlap the first flat portion (Yoon, Fig. 3, organic insulating layer 125 which includes gate insulating layer 120 and interlayer insulating layer 130 that covers only area 1A), and a second support film disposed to overlap the second flat portion (Yoon, Fig. 3, organic insulating layer 125 which includes gate insulating layer 120 and interlayer insulating layer 130 that covers only area 2A), 
wherein the first support film includes a first indent pattern which is indented inwardly of the bending portion and from a remaining portion of the first support film (Yoon, Figs. 3 and 4, insulating layer 125 having groove width GW of W1 and G2 in 
Yoon does not seem to explicitly teach the touch panel including a pad side portion; and
a touch printed circuit board including a first attachment portion attached to a first surface of the pad side portion.
However, in a related art implementing touch panel with a display having flat portions and bending portion between flat portions, Kuon teaches a touch panel being disposed on a display panel (Kuon, Figs. 3B and 5. touch screen panel 520), and including a pad side portion (Kuon, Figs. 3B and 5, touch pad 330 in non-active area, touch pad 545); 
a touch printed circuit board including a first attachment portion attached to a first surface of the pad side portion (Kuon, Fig. 5, touch circuit board 540 connected to touch pad 545).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the touch panel of Yoon in the manner as suggested by Kuon. The suggestion/motivation would have been in order to also allow the touch circuit board to be folded behind the device to minimize bezel area of the touch screen (Kuon, [0002]).
Regarding claim 22, Yoon teaches the limitations of the parent claim 21, and further teaches the display device further comprising a touch panel disposed on the display panel (Yoon, [0104], display apparatus may include touch electrode arranged on encapsulation layer 400, i.e. above/on display).

a touch printed circuit board including a first attachment portion attached to a surface of the pad side portion.
However, in a related art implementing touch panel with a display having flat portions and bending portion between flat portions, Kuon teaches a touch panel being disposed on a display panel (Kuon, Figs. 3B and 5. touch screen panel 520), and including a pad side portion (Kuon, Figs. 3B and 5, touch pad 330 in non-active area, touch pad 545); 
a touch printed circuit board including a first attachment portion attached to a surface of the pad side portion (Kuon, Fig. 5, touch circuit board 540 connected to touch pad 545).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the touch panel of Yoon in the manner as suggested by Kuon. The suggestion/motivation would have been in order to also allow the touch circuit board to be folded behind the device to minimize bezel area of the touch screen (Kuon, [0002]).
Regarding claim 23, Yoon in view of Kuon teaches the limitations of the parent claim 22, and further teaches the first indent pattern overlaps the first attachment portion in a thickness direction (Yoon, Fig. 4 shows the indent overlap a typical connection of an electrode).

Claims 2-4, 6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Pub. No. 2018/0047802 A1) in view of Kuon et al. (US Patent Pub. No. 2019/0198801 A1) and Chen (US Patent Pub. No. 2020/0154581 A1)
Regarding claim 2, Yoon in view of Kuon teaches the limitations of the parent claim 1, and further teaches the touch printed circuit board is bent in a direction opposite to the display surface to cover the bending portion (Kuon, Fig. 5).
Yoon in view of Kuon does not seem to explicitly teach the display further comprises a first bending stress relieving layer covering lower surface of the first attachment portion exposed by the touch panel.
However, in a related art implementing touch panel with a display having flat portions and bending portion between flat portions, Chen teaches a first bending stress relieving layer covering a lower surface of a first attachment portion exposed by a device in a bending portion (Chen, Fig. 1, buffer layer 130).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the buffer layer as suggested by Chen in the touch display with bending portion of Yoon in view of Kuon. The suggestion/motivation would have been in order to provide relieve of stress in the bending region of the device (Chen, [0044]).
Regarding claim 3, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 2, and further teaches an optical film disposed between the touch panel and the flexible substrate (Kuon, Fig. 5, optical clear adhesive film 530 between touch screen panel 520 and flexible substrate 510); and 

wherein the first support film is disposed to overlap at least a portion of each of the bending protective film and the optical film (Kuon, Fig. 5 touch screen panel 520 denotes the display area which is equal to the first flat portion/first support film, and touch screen panel 520 overlaps both the optical clear adhesive film 530 and the micro coating layer 570).
Regarding claim 4, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 3, and further teaches wherein the first support film and the second support film face each other (Yoon, Fig. 1, first area 1A and second area 2A faces each other when folded/bent), and 
the display device further comprises a bonding layer disposed between the first support film and the second support film (Kuon, Fig. 5, support member 565 bonding the two flat portions together).
Regarding claim 6, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 3, and further teaches the touch printed circuit board includes first attachment portion, and the first support film includes first indent patterns respectively disposed to overlap the first attachment portions (Yoon, Fig. 4 shows the indent overlap a typical connection of an electrode). 
Regarding claim 10, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 3, and further teaches a width of the first attachment portion in a first direction is less than a width of the first indent pattern in the first direction, and the first 
Regarding claim 11, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 3, and further teaches a planar shape of the first indent pattern includes a curved shape (Yoon, Fig. 6C shows a different shape of grove/indent having curved shape).
Regarding claim 12, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 3, and further teaches a side surface of the first support film is disposed more inwardly of the bending portion than is a side surface of the second support film (Yoon, Fig. 6F shows a shape where the second area 2A does not have groove/indent, and hence when folded over, the first area 1A would be more inwardly of the bend portion being that it has the groove/indent).
Regarding claim 13, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 3, and further teaches the second support film includes a second indent pattern indented inwardly of the bending portion and from a remaining portion of the second support film (Yoon, Fig. 4, second area 2A also have groove/indent).
Regarding claim 14, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 13, and further teach a side surface of the first support film is aligned with a side surface of the second support film (Kuon, Fig. 5 back plate 560).
Regarding claim 15, Yoon in view of Kuon and Chen teaches the limitations of the parent claim 3, and further teach comprising a display printed circuit board attached to the second flat portion, and a main circuit board electrically connected the display .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Pub. No. 2018/0047802 A1) in view of Ahn et al. (US Patent Pub. No. 2016/0179139 A1)
Regarding claim 16, Yoon teaches a display device (Yoon, Figs. 1 and 2, display apparatus), comprising: 
a display panel (Yoon, Figs. 1 and 2, substrate 100 with display surface DA) including a flexible substrate including a first flat portion, a second flat portion disposed to overlap the first flat portion in a thickness direction of the display device (Yoon, Figs. 1 and 2 areas 1A and 2A), and a bending portion between the first flat portion and the second flat portion (Yoon, Figs. 1 and 2, bending area BA); 
a touch panel disposed on the display panel (Yoon, [0104], display apparatus may include touch electrode arranged on encapsulation layer 400, i.e. above/on display); and 
a first support film disposed to overlap the first flat portion, and a second support film disposed to overlap the second flat portion and to face the first support film (Yoon, Fig. 3, organic insulating layer 125 which includes gate insulating layer 120 and interlayer insulating layer 130 that covers only areas 1A and 2A), 
wherein, when viewed in a plan view, an end portion of the first support film includes at least one indent pattern disposed beyond a boundary between the bending 
Yoon does not seem to explicitly teach a cover window disposed on the touch panel.
However, in a related art of providing an electronic device with a display, Ahn teaches a cover window disposed on the electronics components (Ahn, Fig. 3, window 10).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the cover window of Ahn in the display device of Yoon, which would be disposed on the touch panel of Yoon, being that the window of Ahn is on the top most of the device. The suggestion/motivation would have been in order to protect the components of the device from outside elements (Ahn, [0050]).  
Regarding claim 17, Yoon in view of Ahn teaches the limitations of the parent claim 16 and further teaches a bracket attached to the cover window to cover lower and side surfaces of the display panel and the touch panel (Ahn, Fig. 3, housing 70).

Allowable Subject Matter
Claims 7-9 and 18-20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically inclusion of second attachment portion attached to a second surface of the pad side portion, and disposed between the first attachment portions in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Relevant prior art Hamblin et al. (US Patent Pub. No. 2008/0158181 A1) teaches similarly of making connection to two sides of a pad side portion of a touch panel (Hamblin, Figs. 3 and 10), but does not teach or suggest disposed between the first attachment portions as recited.
Regarding claims 18-20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the inclusion of at least one protrusion portion in the bracket and the at least one indent pattern is disposed to overlap the at least one protrusion portion in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2016/0190510 A1 to Li discloses a similar invention as recited, specifically a substrate with indent for connections to a controller, see Figs. 2A-4C.
U.S. Patent Publication No. 2017/0047357 A1 to Kwak discloses a similar invention as recited, specifically a substrate with indent for connections to a controller, see Figs. 3 and 5-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG HUI LIANG/Primary Examiner, Art Unit 2693